                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DESHAWN GARDNER,                                )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 19-cv-17-SMY
                                                 )
                                                 )
 WEXFORD HEALTH SOURCE,                          )
 JOHN BALDWIN,                                   )
 STEPHEN DUNKIN,                                 )
 JOHN COE,                                       )
 SHERRY COLLINS,                                 )
 JAMEY GARRETT,                                  )
 JANE DOE,                                       )
 and JOHN DOE,                                   )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Deshawn Gardner, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Lawrence Correctional Center, brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges Defendants were

deliberately indifferent to his knee pain. He seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).


                                                1
                                         The Complaint

       Plaintiff makes the following allegations in his Complaint: While stretching in his cell,

Plaintiff felt his left knee pop and begin to swell and stiffen with pain. Since the initial injury,

Plaintiff’s knee continues to pop out of place and cause Plaintiff pain. (Doc. 1, pp. 16-17).

       Plaintiff first saw Defendant Sherry Collins on April 23, 2016 for his knee pain. (Id. at p.

16). Plaintiff explained his injury to Collins and reported his pain as a “10” on a scale of 1-10.

(Id. at p. 17). Although Plaintiff requested an x-ray or MRI, Collins refused the tests and also

refused to refer Plaintiff to a doctor or provide him with any pain medication. (Id. at p. 18-19).

Collins eventually referred Plaintiff to Defendant Dr. John Coe after Plaintiff again reported pain

on May 21, 2016. (Id at p. 20).

       Plaintiff saw Dr. Coe on May 24, 2016 for his knee pain. (Doc. 1, p. 21). Although Dr.

Coe indicated he believed something was torn in Plaintiff’s knee, he would not send Plaintiff for

an MRI because it was “an old knee injury”. (Id.). Dr. Coe informed Plaintiff that he did not

report the injury in a timely manner and the knee was healing itself. (Id. at p. 22). Dr. Coe then

prescribed Plaintiff a knee sleeve to stabilize the knee and muscle cream but would not prescribe

pain medication. (Id.). Plaintiff never received the knee sleeve. (Id.).

       After meeting with Dr. Coe, Plaintiff wrote a grievance complaining about the care he

received. Defendant Stephen Dunkin denied the grievance. (Doc. 1, p. 24). Jamey Garrett,

Jane/John Doe grievance officer, and John Baldwin also denied his grievances.

       Plaintiff also spoke with Dunkin when he made rounds through segregation. (Id.). Plaintiff

complained that he never received the knee sleeve and the muscle cream was not working. (Id.).

Dunkin promised to speak with Coe about a referral to an outside specialist and later informed




                                                 2
Plaintiff that he was still awaiting a response. (Id. at p. 25). Plaintiff never heard back from

Dunkin.

        On July 29, 2016, while being escorted to the yard, Plaintiff’s knee locked up and he could

not walk. (Doc. 1, p. 25). He was again taken to Dr. Coe who stated there was nothing wrong

with Plaintiff, despite Plaintiff complaining that he was in pain. (Id. at pp. 26-27). In response to

Dr. Coe’s actions, Plaintiff declared a hunger strike. (Id. at p. 28). During the hunger strike,

Plaintiff was informed on two occasions that he was being taken for an x-ray of is knee only to

learn upon arrival at the healthcare unit that he was merely getting vitals pursuant to the hunger

strike protocol. (Id. at p. 29-31).

        Plaintiff was finally seen by Dr. Matticks, the new healthcare director, on August 5, 2016.

(Doc. 1, p. 30-31). Dr. Matticks suspected a tear of the meniscal and ordered an x-ray and MRI.

(Id. at p. 31). The x-ray revealed that Plaintiff had an acute fracture of the patella. (Id. at p. 32).

He was prescribed an ace wrap, crutches, and pain medication. (Id.). The request for an MRI was

approved by collegial review and he received an MRI on August 9, 2016. (Id. at p. 33). The MRI

confirmed a facture of Plaintiff’s patella as well as a tear of the meniscus, moderate knee joint

effusion, and a ruptured Baker cyst. (Id at p. 33). Plaintiff was referred to a specialist who

confirmed on September 8, 2016 that the tear was causing his knee to lock up. (Id. at p. 34).

Surgery was recommended and Plaintiff received surgery to remove the meniscus fragment that

was causing his locked knee on October 31, 2016. (Id. at pp. 35-36).

        The denial of care by Collins and Dr. Coe was a result of cost saving policies instituted by

Wexford Health Sources. (Doc. 1, p. 45). John Baldwin, as the head of IDOC, was aware of these

policies and turned a blind to the improper care being provided. (Id.at p. 40). In addition to his




                                                  3
Eighth Amendment claim of deliberate indifference, Plaintiff also alleges that Defendants actions

in denying him proper care violated his due process rights under the Fourteenth Amendment.

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

        Count 1:          John Coe, Sherry Collins, John Baldwin, Stephen Dunkin,
                          Jamey Garrett, Jane/John Doe grievance officer were
                          deliberately indifferent in the treatment of Plaintiff’s knee pain
                          in violation of the Eighth Amendment.

        Count 2:          Wexford Health Sources, Inc. and John Baldwin were
                          deliberately indifferent in maintaining cost reduction policies
                          that led to Plaintiff not receiving timely, appropriate care in
                          violation of the Eighth Amendment.

        Count 3:          Each Defendants’ deliberate indifference to Plaintiff’s serious
                          medical needs violated his due process rights under the
                          Fourteenth Amendment.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                    Count 1

        Plaintiff alleges that he suffered from knee pain, which was later diagnosed as a torn

meniscus and broken patella. He also alleges that Defendants Dr. Coe and Collins failed to

properly treat his pain from April until August 2016, when he was seen by Dr. Matticks and

received a diagnosis. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment);

Greeno v. Daley, 414 F.3d 645, 655 (7th Cir. 2005) (finding deliberate indifference where medical

defendants persisted in a course of conservative treatment for eighteen months despite no

improvement); Kelley v. McGinnis, 899 F.2d 612, 616 (7th Cir. 1990) (deliberate indifference

when doctor continues with treatment knowing it to be ineffective). These allegations are

sufficient to state a viable deliberate indifference claim against Defendants John Coe and Sherry

Collins. Therefore, Count 1 will proceed against Defendants John Coe and Sherry Collins.

       As to John Baldwin, Jamey Garrett, and Jane/John Doe grievance officer, Plaintiff alleges

that he wrote grievances about the medical care he was receiving for his knee, but they denied the

grievances. He further alleges that these defendants failed to intervene in his care and to remedy

the failure by Collins and Dr. Coe to provide him with an x-ray and MRI. While a prison official

may be subject to liability if he or she “knows about unconstitutional conduct and facilitates,

approves, condones, or ‘turn[s] a blind eye’ to it”, Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir.

2015) (citing Vance v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996)), the denial or mishandling of

a grievance, standing alone, does not amount to a constitutional violation. See, e.g., Owens v.

Evans, 878 F.3d 559, 563 (7th Cir. 2017) (“Prison officials who simply processed or reviewed

inmate grievances lack personal involvement in the conduct forming the basis of the grievance.”);

George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (“Ruling against a prisoner on an administrative

complaint does not cause or contribute to the violation.”). Additionally, grievance officials, as

non-medical defendants, are entitled to reasonably rely on the expertise of medical professionals.

See Thornton v. Godinez, 720 F. App’x 762, 764 (7th Cir. 2017). See also Figgs v. Dawson, 829

F.3d 895, 903-04 (7th Cir. 2016) (no deliberate indifference where prison administrative staff

reasonably deferred to expertise of specialized staff); Johnson v. Doughty, 433 F.3d 1001, 1011



                                                5
(7th Cir. 2006) (same); Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 2005) (same); Giles v.

Godinez, 914 F.3d 1040, 1049-50 (7th Cir. 2019) (grievance officials reasonably relied on

judgment of medical officials) (citing Hayes v. Snyder, 546 F.3d 516, 527–28 (7th Cir. 2008)).

        Here, Plaintiff alleges only that officials denied his grievances and in doing so relied on

the care that Dr. Coe was providing, which they are allowed to do as non-medical officials. They

were not involved in the alleged underlying constitutional violation nor are there allegations that

they turned a blind eye or condoned Dr. Coe and Collins’ actions. As such, Plaintiff has failed to

state a deliberate indifference claim against these defendants. Accordingly, Plaintiff’s claims in

Count 1 against John Baldwin, Jamey Garrett, and Jane/John Doe grievance officer will be

DISMISSED without prejudice for failure to state a claim.

        With respect to Defendant Stephen Dunkin, in addition to writing grievances, Plaintiff

spoke with Dunkin on at least two occasions. He specifically complained about Dr. Coe’s

treatment to Dunkin, including Dr. Coe’s failure to provide Plaintiff with a knee sleeve. (Doc. 1,

p. 24). Plaintiff alleges that Dunkin promised him he would talk to Dr. Coe and make a request

for Plaintiff to be seen by an outside specialist, but failed to do so. (Id. at p. 25). These allegations

are sufficient to state a colorable deliberate indifference claim. Thus, Count 1 will also proceed

against Defendant Stephen Dunkin.

                                               Count 2

        A corporation can be held liable for deliberate indifference if it had a policy or practice that

caused the alleged violation of a constitutional right. Woodward v. Corr. Med. Serv. of Ill., Inc.,

368 F.3d 917, 927 (7th Cir. 2004). Plaintiff has alleged that Wexford maintains a policy to cut

costs by not providing care. This is sufficient to state a claim against Wexford at this early stage,




                                                   6
and Plaintiff’s deliberate indifference claim against Wexford based upon its alleged policy will be

allowed to proceed.

       To the extent that Plaintiff alleges that Wexford is liable for the acts of its employees, the

Court notes that a defendant must be “personally responsible for the deprivation of a constitutional

right.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State

Police, 251 F.3d 612, 651 (7th Cir. 2001)). In other words, Section 1983 does not authorize

respondeat superior or “supervisory liability.” Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir.

2011) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). Therefore, Plaintiff fails to state a claim

against Wexford based upon supervisory liability.

       Additionally, as to Defendant John Baldwin, Plaintiff merely alleges in conclusory fashion

that Baldwin was aware of Wexford’s allegedly unconstitutional policy but turned a blind eye to

it. He alleges that Baldwin was aware of the policy because he is IDOC Director, but does not

allege any personal involvement in making or implementing the policy. As such, Plaintiff fails to

state a claim against Defendant John Baldwin and the claim against him in Count 2 will be

DISMISSED without prejudice.

                                             Count 3

       Plaintiff also seeks to bring a due process claim for the treatment provided by Collins and

Dr. Coe pursuant to Wexford policies, and the failure of Jane/John Doe, Dunkin, Baldwin, and

Garrett to provide him with care after receiving grievances. Plaintiff is attempting to attach an

additional constitutional label to a single claim. But the Court analyzes similar claims under the

most “explicit source[s] of constitutional protection.” Graham v. Connor, 490 U.S. 386, 395

(1989); e.g., Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir.2005) (recognizing that a claim “gains

nothing by attracting additional constitutional labels”). Although the Due Process Clause of the



                                                 7
Fifth Amendment is applicable to medical care claims during the time between arrest and

conviction, the Eighth Amendment applies to medical care claims of convicted inmates like

Plaintiff. See Sides v. City of Champaign, 496 F.3d 820, 828 (7th Cir.2007). Thus, Plaintiff’s

Eighth Amendment claims properly present his medical care issues. As to Plaintiff’s allegation

that Defendants violated his due process rights by denying his grievances, failure to remedy an

issue presented by a grievance or failure to respond to the grievance does not implicate an interest

protected by the Due Process Clause. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Count

3 will therefore be DISMISSED with prejudice.

                                             Motion for Counsel

        In his Motion for Counsel (Doc. 3), Plaintiff claims that his imprisonment will limit his

ability to litigate his case and that he has limited access to the law library. He includes several

letters from counsel declining to take his case. Given the early stage of the litigation, however, it

is difficult to accurately evaluate the need for assistance of counsel. See Kadamovas v. Stevens,

706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s

need for assistance of counsel ... cannot be gauged.”).2 Therefore, Plaintiff’s Motion for Counsel

(Doc. 3) is DENIED without prejudice. Plaintiff may renew his request for the recruitment of

counsel at a later date.

                                                  Disposition

        IT IS HEREBY ORDERED that Count 1 will proceed against John Coe, Sherry Collins,

and Stephen Dunkin. However, the Court DISMISSES without prejudice John Baldwin, Jamey

Garrett, and Jane/John Doe grievance officer for failure to state a claim upon which relief may be




2
  In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007), and related authority.

                                                         8
granted.   The Clerk is DIRECTED to terminate these defendants from the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system.

       IT IS ALSO ORDERED that Count 2 will proceed against Wexford Health Source but it

is DISMISSED without prejudice as to John Baldwin.

       IT IS ALSO ORDERED that Count 3 is DISMISSED with prejudice.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendant John Coe, Sherry

Collins, Stephen Dunkin, and Wexford Health Source: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and

Order to each defendant’s place of employment as identified by Plaintiff. If a defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

defendant, and the Court will require that defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       The Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).




                                                 9
       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).




       IT IS SO ORDERED.

       DATED: 3/19/2019

                                                       Staci M. Yandle
                                                       United States District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

                                                  10
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 11
